McCabe, C. J.
The appellee Winchel sued the appellants and her co-appellee, Samuel Moore, to foreclose a mortgage on certain described real estate in Grant county. Moore was defaulted. He was made a defendant because it was alleged he held a judgment lien on the mortgaged premises junior to that of the plaintiff’s mortgage.
The only answer filed by appellants was a plea in *110abatement, the issues formed upon which were tried by the court, resulting in a finding thereon against appellants, and they failing to plead over, there was a decree of foreclosure against all the defendants, including Moore. It is assigned for error that the trial court overruled appellants’demurrer to the complaint, overruled their motion for a new trial, and their motion to modify the decree. Moore, one of the defendants against whom the decree is rendered, is made an appellee and not a co-appellant with the appellant.
Filed June 5, 1895 ;
petition to reinstate overruled September 24, 1895.
He was entitled to appeal from the judgment, and being a co-party to the judgment with the appellants he should have been joined as a co-appellant with them, and notice served on him as such which is an unofficial notice. Burns R. S. 1894, section 644, R. S. 1881, section 635; Gregory v. Smith, 139 Ind. 48; Wood v. Clites, 140 Ind. 472; Benbow v. Garrard, 139 Ind. 571. No such notice was served on him.
The appeal is therefore dismissed.